Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 5, filed 12/27/2021, with respect to the rejection(s) of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5, regarding the rejection(s) of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) that “Claim 4 stands rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is respectfully traversed.



Examiner Response:
Applicant’s arguments, see page 5 (stated above), have been fully considered and are persuasive because of the argument and the amendment filed on 12/27/2021 and which makes the limitation clear. Therefore, the rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) has been withdrawn.


3.	Applicant’s arguments, see remarks page 5-9, filed 12/27/2021, with respect to the rejection(s) of Claims 1 and 6-8 under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 2003/0178988 A1), Claims 2-4 under 35 U.S.C. §103 as being unpatentable over Kim in view of Yudate (US 2008/0298948 A1), Claims 5 and 10 under 35 U.S.C. §103 as being unpatentable over Kim,  Claim 9 under 35 U.S.C. §103 as being unpatentable over Kim in view of Endo (US 2010/0079161 A1) have been fully considered as follows:




Applicant argues on page 7-8, regarding amended independent claim 1 that “Therefore, Kim fails to disclose the feature “the frame, comprising a carrier and a first guide rail, wherein the first guide rail extends in an X direction, the carrier is slidably disposed across the first guide rail and slidable in the X direction,” “testing device disposed on the carrier of the frame,” “the rotation axis is parallel to the first guide rail” and “the testing device is disposed above the rotatable testing platform” as recited in claim 1 (Remarks-Page 7).
With regard to the Examiner’s reliance on the secondary references, these references have only been relied on for their teachings against some dependent claim(s). These references also fail to disclose the above combination of elements as set forth in amended independent claim 1. Accordingly, these references fail to cure the deficiencies of Kim.
Accordingly, none of the utilized references individually or in combination teach or suggest the limitations of amended independent claim 1 or its dependent claims. Therefore, Applicant respectfully submits that amended independent claim 1 and its dependent claims clearly define over the teachings of the utilized references.
In view of the above, reconsideration and withdrawal of the rejections under 35 U.S.C. §§ 102 and 103 are respectfully requested (Remarks-Page 8).”
   
Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 12/27/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection a frame, comprising a carrier and a first guide rail, wherein the first guide rail extends in an X direction, the carrier is slidably disposed across the first guide rail and slidable in the X direction; a testing device, disposed on the carrier of the frame and being displaceable along [[an]|the X direction and a Y direction perpendicular to the X direction; ………..wherein the rotation axis is parallel to the first guide rail, a direction perpendicular to the X direction and the Y direction is a Z direction, the rotatable testing platform and the testing device are located at different positions of the Z direction, the testing device is disposed above the rotatable testing platform”. In view of applicant’s claim amendment, Kim is reapplied to the claims to meet at least the amended limitation. Kim in the prior art test device in Figure 1 discloses that the testing device is disposed above the rotatable testing platform. Kim in the prior art test device in Figure 1 discloses all the limitation of the amended claim 1 as shown in the Figure 1: Modified Figure 1 of Kim below. Therefore claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US 20030178988 A1) as set forth below. Applicant’s argument is moot in view of the newly reapplied reference Kim. See the rejection set forth below.
 
For expedite prosecution applicant is invited to call to discuss the present rejection and also if any further clarification needed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim in the US Patent Application Publication Number US 20030178988 A1.


Regarding claim 1, Kim teaches a probing apparatus [10] in Figure 1 (An improved alignment apparatus that isolates a rotational positioning mechanism (.theta. stage) of the apparatus from the effects of a translating work piece positioning mechanism (X-Y stage), and vice versa; Paragraph [0002] Line 4-7; Figure 1: Modified figure 1 of Kim below illustrates a prior-art test probing system 10; Paragraph [0004] Line 1), comprising:
a frame (Figure 1: Modified figure 1 of Kim shows the frame), comprising a carrier [16] (chuck 16 as the carrier) (FIG. 1 illustrates a prior-art test probing system 10, in which a substrate 12 is supported on a chuck 16 of a motorized workpiece positioning stage 20; Paragraph [0004] Line 1-3), and 
a first guide rail [24] (Positioning stage 20 includes a linear positioning component, X-Y stage 22, supported on a platen 24; Paragraph [0004] Line 3-4), wherein the first guide rail [24] (platen 24 as the first guide rail) extends in an X direction (Figure 1: Modified figure 1 of Kim shows first guide rail 24 extends in an X direction), the carrier [16] is slidably disposed across the first guide rail [24] and slidable in the X direction (Figure 1: Modified figure 1 of Kim shows the carrier [16] is slidably disposed across the first guide rail [24] and slidable in the X direction);

    PNG
    media_image1.png
    622
    860
    media_image1.png
    Greyscale

Figure 1: Modified figure 1 of Kim
a testing device [12] (substrate 12 as the testing device for testing a circuit formed on the substrate 12) (Figure 1: Modified figure 1 of Kim illustrates a substrate 12 is supported on a chuck 16 of a motorized workpiece positioning stage 20; Paragraph [0004] Line 1-3), disposed on the carrier [16] of the frame (Figure 1: Modified figure 1 of Kim illustrates a substrate 12 is supported on a chuck 16 of a motorized workpiece positioning stage 20; Paragraph [0004] Line 1-3) and being displaceable along the X direction and a Y direction perpendicular to the X direction (Figure 1: Modified figure 1 of Kim shows that a testing device and being displaceable along the X direction and a Y direction perpendicular to the X direction by the X-Y forcer);
a rotatable testing platform [26+22] (Positioning stage 20 includes a linear positioning component, X-Y stage 22, supported on a platen 24, for movement in a horizontal plane in orthogonal directions X and Y. Positioning stage also includes a rotational positioning component, theta (.theta.) stage 26, supported on the X-Y stage 22 for rotation of the chuck 16 about a vertical Z axis; Paragraph [0004] Line 6-9), disposed on the frame (Figure 1: Modified figure 1 of Kim shows that the a rotatable testing platform [26+22] disposed on the frame) and being rotatable around a rotation axis extending in the X direction (Positioning stage 20 includes a linear positioning component, X-Y stage 22, supported on a platen 24, for movement in a horizontal plane in orthogonal directions X and Y. Positioning stage also includes a rotational positioning component, theta (.theta.) stage 26, supported on the X-Y stage 22 for rotation of the chuck 16 about a vertical Z axis. For reference, a Cartesian coordinate system frame of reference 30, indicates the directions X, Z, and .theta. (the Y direction is perpendicular to the view and is not shown in FIG. 1); Paragraph [0004] Line 6-12), wherein 
the rotation axis is parallel to the first guide rail [24] (Figure 1: Modified figure 1 of Kim shows that that the rotation axis X-Y parallel to the first guide rail 24), a direction perpendicular to the X direction and the Y direction is a Z direction (Figure 1: Modified figure 1 of Kim shows the Z direction which is perpendicular to the X direction and the Y direction), 
the rotatable testing platform [26+22] and the testing device [12] are located at different positions of the Z direction (Figure 1: Modified figure 1 of Kim shows above the rotatable testing platform [26+22] and the testing device [12] are located at different positions of the Z direction), the testing device [12] is disposed above the rotatable testing platform [26+22] (Figure 1: Modified figure 1 of Kim shows above that the testing device [12] is disposed above the rotatable testing platform [26+22]); and
a probe module [48], disposed on the rotatable testing platform [26+22] (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38; Paragraph [0004] Line 12-15; Figure 1: Modified figure 1 of Kim above shows that the probe module 48 disposed on the rotatable testing platform 20 [22+26]).

Regarding claim 6, Kim teaches a probing apparatus, further comprising 
a photography module [44] (camera 44 as the photography module) disposed on the rotatable testing platform [26+22] (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38; Paragraph [0004] Line 12-15; Figure 1: Modified figure 1 of Kim above shows that the a photography module [44] disposed on the rotatable testing platform 20 [26+22]).

Regarding claim 7, Kim teaches a probing apparatus, further comprising 
a first displacement assembly [50] (Z stage 50 as the first displacement assembly), wherein the probe module [48] and the photography module [44] are disposed on the first displacement assembly [50], so that the probe module [48] and the photography module [44] are concurrently moved or rotated along the X direction or the Y direction (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38. The probe card carriage 34 is supported below a motorized Z stage 50 that is actuated, after alignment of the probe card 38, to move the probe card 38 downwardly along the Z axis to press the probes 48 against the substrate 12 for testing of a circuit formed on the substrate 12. A Z-drive mechanism 56, which is supported on a stationary probe base 60, provides driving force for Z stage 50; Paragraph [0004] Line 12-23).

Regarding claim 8, Kim teaches a probing apparatus, further comprising 
two second displacement assemblies [34] (Carriage 34 in both side functions as the two second displacement assemblies) (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38; Paragraph [0004] Line 12-16), 
wherein the two second displacement assemblies [34] are disposed on the first displacement assembly [50] (The probe card carriage 34 is supported below a motorized Z stage 50 that is actuated, after alignment of the probe card 38, to move the probe card 38 downwardly along the Z axis to press the probes 48 against the substrate 12 for testing of a circuit formed on Paragraph [0004] Line 17-23), and 
the probe module [48] and the photography module [44] are respectively disposed on the two second displacement assemblies [34] (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38; Paragraph [0004] Line 12-16), so that the probe module [48] and the photography module [44] are displaceable along the X direction, the Y direction, and the Z direction (A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38. The probe card carriage 34 is supported below a motorized Z stage 50 that is actuated, after alignment of the probe card 38, to move the probe card 38 downwardly along the Z axis to press the probes 48 against the substrate 12 for testing of a circuit formed on the substrate 12. A Z-drive mechanism 56, which is supported on a stationary probe base 60, provides driving force for Z stage 50; Paragraph [0004] Line 12-23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 in view of Yudate et al. (Hereinafter “Yudate”) in the US Patent Application Publication Number US 20080298948 A1.

Regarding claim 2, Kim fails to teach a probing apparatus, wherein two opposite sides of the rotatable testing platform respectively includes a rotation shaft, and the rotation shafts are rotatably disposed on the frame.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
wherein two opposite sides of the rotatable testing platform respectively includes a rotation shaft, and the rotation shafts are rotatably disposed on the frame ([0029] As shown in FIG. 2, the test head 5 is fixed to a rotating shaft of a drive unit 12 through a turning arm 11 having a first flat surface 11a and a second flat surface 11b formed perpendicular to the first flat surface 11a. Thus, the test head 5 can turn through the rotating shaft. The turning arm 11 turns around a pivot set on an axis A of the rotating shaft of the drive unit 12; Paragraph [0029] Line 1-7; test head has the rotating shaft which makes the test head to rotate). The purpose of doing so is to reduce the rotation speed of the motor, to obtain a high reduction ratio, to select the reduction ratio by appropriately setting the design dimensions or the shapes of the internal components or the members, to set the design dimensions or the shapes of the internal components or the members, therefore the drive unit can be compacted.


Regarding claim 3, Kim fails to teach a probing apparatus, further comprising a worm wheel and a worm shaft, wherein the worm wheel is connected to the rotation shaft, and the worm shaft is engaged with the worm wheel.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
further comprising a worm wheel [21] in Figure 6-8 and a worm shaft [21a], wherein the worm wheel [21] is connected to the rotation shaft [26a], and the worm shaft [21a] is engaged with the worm wheel [21] (The worm-geared reduction gear 20 has a worm wheel 21 that meshes with the worm pinion 23. One side of the worm wheel 21 is connected to a rotor shaft 26a of the posterior reduction gear 26. The other side of the worm wheel 21 is connected to a worm wheel shaft 21a; Paragraph [0055] Line 1-5). The purpose of doing so is to provide self-lock function of surely transmitting the torque of the motor shaft, to prevent the torque of the posterior reduction gear to the motor shaft, to maintain stability and to enhance work.


Regarding claim 4, Kim fails to teach a probing apparatus, further comprising a limiting structure disposed at the rotation shaft, wherein the limiting structure is a block structure having a first plane and a second plane, and during a rotation of the rotation shaft, the limiting structure rotates with the rotatable testing platform, the first plane and the second plane abut against the frame to limit a rotation range of the rotation shaft to be less than 360 degrees.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
further comprising a limiting structure [29] in Figure 4-5 (shaft 29 as the limiting structure as it decelerated output rotation) disposed at the rotation shaft [26a], wherein the limiting structure [29] is a block structure having a first plane [29a] and a second plane [29c] (The shaft 29 has a first end plate 29a, whose outer circumferential surface engages with an anterior main bearing 30a, and a second end plate 29c that has a pillar portion 29b loosely fit in the internally-toothed gear element 28 and that the outer circumferential surface of the second end plate 29c engages with a posterior main bearing 30b; Paragraph [0039] Line 17-22), and during a rotation of the rotation shaft [26a], the limiting structure [29] rotates with the rotatable testing platform, the first plane [29a] and the second plane [29c] abut against the frame to limit a rotation range of the rotation shaft [26a] to be less than 360 degrees (the first end plate 29a and the second end plate 29c having the pillar portion 29b are adjacently connected to each other with a tapered pin (not shown), which is engaged in a shaft hole 29d formed in the first end plate 29a and the second end plate 29c, and a bolt 32. The rotation of the rotor shaft 26a is decelerated between the pinion gear 26b and the spur gear 29g and is transmitted to the crankshaft 29f. The rotation of the crankshaft 29f causes the externally toothed gear 30c to eccentrically swing, and also causes the shaft 29 to perform a decelerated output rotation; Paragraph [0040] Line 1-12; Therefore, the rotation of the rotating shaft reduced and could be less than 360 degree). The purpose of doing so is to perform a decelerated output rotation, to set the reduction ratio of the posterior reduction gear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Yudate, because Yudate teaches to include a limiting structure performs a decelerated output rotation, sets the reduction ratio of the posterior reduction gear (Paragraph [0040]).


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 (Figure 1 of Kim in view of figure 3-4 and 5 of Kim).

Regarding claim 5, Kim in Figure 1 fails to teach a probing apparatus, wherein the rotatable testing platform further comprises a frame body and a plurality of clamping mechanisms, the frame body has an inner peripheral surface, and the clamping mechanisms are respectively disposed on the inner peripheral surface and are displaceable along the Y direction.

the rotatable testing platform further comprises a frame body (taut block 430 as the frame body) and a plurality of clamping mechanisms [418, 419], the frame body has an inner peripheral surface, and the clamping mechanisms are respectively disposed on the inner peripheral surface and are displaceable along the Y direction (FIG. 11 is an enlarged partial top plan view of the test probe alignment apparatus 300, showing detail of .theta. drive mechanism 330. With reference to FIG. 11, taut-band mechanism 336 includes a crossed pair of flexible bands 410 and 412, which are highly inelastic along their lengths. Each of the bands 410 and 412 extend between and are attached at one end to linear slide 334, and at their other end to respective adjustment clamps 418 and 420 (see also FIG. 9). Throughout the range of travel of .theta. drive mechanism 330, the bands 410 and 412 remain in contact with a curved face of a taut block 430, to which adjustment clamps 418 and 420 are mounted; Paragraph [0039] Line 1-8). The purpose of doing so is to provide for re-zeroing taut-band mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim (Figure 1) in view of Lim (Figure 4-5 and 9), because Kim teaches to provide for re-zeroing taut-band mechanism. (Paragraph [0039]).


Regarding claim 10, Kim in Figure 1 fails to teach a probing apparatus, wherein, further comprising a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist, the support is fixed on the frame, the pulley is disposed on the support and displaceable along the X direction, and the hoist is disposed on the pulley. 
However, in Figure 5 and 11 Kim teaches 
a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist, the support is fixed on the frame, the pulley is disposed on the support and displaceable along the X direction, and the hoist is disposed on the pulley (Test probe alignment apparatus also includes a Z stage 250, comprising a Z-stepper motor 254 coupled to Z-pulleys 258 of each of four Z-screws 260a, 260b, 260c, and 260d, via a set of timing belts (omitted for clarity). Non-rotating lead screws 264 of Z-screws 260a-d are threaded into and extend downwardly from Z-pulleys 258 through pedestal 218 so that they telescope in the Z direction in response to actuation of Z-stepper motor 254. A carriage 270 is rigidly attached to the ends of lead screws 264 for movement therewith; Paragraph [0035] Line 1-10). The purpose of doing so is to accommodate larger drive mechanisms, such as taut-band mechanism, to receive and securely hold a probe card (not shown). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim (Figure 1) in view of Lim (Figure 4-5 and 9), because Kim teaches to include a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist accommodates larger drive mechanisms, such as taut-band mechanism, receive and securely hold a probe card (Paragraph [0034]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 in view of Endo et al. (Hereinafter “Endo”) in the US Patent Application Publication Number US 20100079161 A1.

Regarding claim 9, Kim fails to teach a probing apparatus, further comprising two guide rods, a slide rod, and a top post structure, wherein the two guide rods are disposed on the 
Endo teaches a probe apparatus which measures electric characteristics of a substrate by bringing probes into contact with electrode pads of the substrate; and more particularly, to a technique for mounting a test head to a ceiling plate of a main body of a probe apparatus (Paragraph [0002] Line 1-5), wherein,
the two guide rods [38] are disposed on the rotatable testing platform and extend in the X direction, the slide rod extends in the Y direction and slidably disposed between the two guide rods, and the top post structure is displaceable along the Z direction and is slidably disposed on the slide rod (A pressing unit 36 is provided between the main body 11 and each of the opposite arms 34. The pressing unit 36 applies a biasing force to pivot the corresponding arm 34 upward. The pressing unit 36 includes a biasing rod 38 urged to extend by a gas spring. A base end portion of the biasing rod 38 is joined to a back portion of the main body 11 to be rotatable about a horizontal axis and a leading end portion of the biasing rod 38 is rotatably joined to a lower surface of a supporting member 37 provided on a lower surface of the arm 34; Paragraph [0041] Line 1-9; Figure 2 shows the slide rod and the bias rod). The purpose of doing so is to pivot the corresponding arm upward.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Endo, because Endo teaches to include two guide rods pivots the corresponding arm upward (Paragraph [0041]), provides strong testing platform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866